'DAVIDSON, J.
(dissenting). On a previous day of the term the judgment herein was affirmed. At the time I entered my dissent. I purpose now to give a few reasons why this judgment should not have been affirmed. I deem it unnecessary to go into a detailed statement of the facts. Some of the evidence is not stated in majority opinion, but, with reference to what I have' to say, I shall not regard those omissions as material.
The theory of the state was that defendant was the aggressive party and cut the deceased fatally with a knife. There were three theories presented by the evidence favorable to the defendant: First, the abandonment of the difficulty; second, insanity produced by cocaine administered by deceased through the whisky given him by deceased; third, self-defense. The court charged upon self-defense and abandonment of the difficulty. Charging upon abandonment, he instructed the jury, in substance, that, if there was an abandonment of the difficulty and a renewal of it by appellant, it would deprive him of the right of self-defense, but failed to inform the jury what would be his relation to the case under the law growing out of the subsequent difficulty; self-defense being in the first. If the first difficulty ceased, and appellant renewed it, he would not be responsible under the first difficulty if the jury should find in his favor on self-defense. The court did not instruct the jury to that effect. If the fatal wounds were inflicted in the first difficulty, and if self-defense was found on this state of facts* then the second difficulty *1030could only be viewed in tbe light of tbe facts occurring upon tbe renewed difficulty. If be inflicted tbe fatal wounds in the second difficulty, be being tbe attaching party, be would not be entitled to self-defense, viewed from that standpoint, but under those circumstances be might be guilty of manslaughter or some grade of assault.- If the wounds inflicted in second difficulty were of a serious nature but not fatal, be would be only guilty of aggravated assault. If tbe wounds were not serious, then be might not be guilty of more than simple assault. The evidence does not show positively whether the fatal wounds were or were not inflicted in tbe second difficulty. Most of tbe fighting occurred before tbe separation of tbe parties. It is a matter of deduction, presumption, or inference as to what occurred in tbe second difficulty. Appellant may have used his knife in tbe second difficulty with fatal effect, or be may not have used it with any such result. He may not have used it at all, or .he may have used it only in inflicting flesh wounds. These were matters to be deduced from tbe circumstances of tbe case, and tbe jury should have been informed as to the law governing such condition, but they were not, and appellant reserved bis exception. Tbe majority opinion seems to base tbe conclusion of no error on the theory that appellant hastened or may. have hastened the death of deceased in the renewed difficulty. How this doctrine could apply to this case is not clear to my mind. If the law of self-defense was in his favor in the first difficulty, he would be justified in what he did. This was impaired by the doctrine of hastening the death in the subsequent trouble. He may have been in the wrong, or thought he may have been justified in first trouble. If he was wrong in the first difficulty, the doctrine of self-defense would nqt be in his favor. If he was right in the first difficulty, under the law of self-defense he would be guilty of no wrong, legally speaking, because he would be justified. The doctrine of hastening the death by subsequent wounds could not deprive appellant of the right of self-defense in the original difficulty, and hastening his death in the second difficulty would not apply, because he was justified in the first trouble. He could then only be charged with the criminal results growing out of the second difficulty. The right of* self-defense is justification, and cannot be used as a criminative fact, tied to and coupled with criminative acts occurring in another difficulty. I cannot altogether agree with the statemeiit of the exception to the charge, as quoted in the majority opinion. A part only of the exception is quoted in Judge HARPER’S opinion in the following language:
“The defendant excepts to that portion of the charge of the court on the question of abandoning the difficulty, contained in his main charge on page 9 thereof, because it does not make clear to the jury if the fatal wound had been inflicted while the defendant was acting in his own self-defense; and, before the deceased had so abandoned the difficulty, the further inflicting of wounds and injuries after the necessity therefor had ceased, and after deceased had abandoned the difficulty, would not impair the defendant’s right of self-defense."
This is the quotation in the original opinion which omits a part of the exception found in the record, but this exception, as quoted by Judge HARPER, is well taken, because if defendant had the right of self-defense originally, and the abandonment occurred, then his rights of self-defense ceased from that time afterward. If it was complete up to abandonment of the difficulty, of course, if he renewed the trouble afterwards, he could not plead self-defense in first difficulty for what he did later, but his right of self-defense would not be impaired in the first difficulty by what occurred in the second difficulty. But the exception to the charge did not stop with the quotation made by Judge HARPER; it went farther. In the exception taken, and in the same clause of the exception in addition to what Judge HARPER quotes, as shown above, this occurs:
“He furthermore excepts to said portion of said charge because it is further erroneous because it practically tells the jury that the defendant, at the time, was doing wrongful act, and permits the jury to consider same against the defendant, without reference to whether or not the fatal injury had already been inflicted.”
This puts quite a different light on the matter, and the exception was well taken. I do not purpose further to follow this. I have said enough, I think, to make it plain, and the exception makes it plain, that the questions were properly presented to the court, and that- the court was in error in not instructing the jury as to what the relation of defendant would be to the ease and the law under the facts of the renewed difficulty.
On the theory of insanity, Judge HARPER holds the court was correct and appellant’s exception not well taken wherein he refused to permit evidence to the effect that the deceased, Colson, was a confirmed cocaine fiend; that he had frequently been arrested by the officers for being drunk and under the influence of cocaine; and that he was a confirmed “dope fiend.” If it could be shown deceased was a user of cocaine for a considerable length of time and for years, as here offered, it was testimony of a most material character. This was pertinent testimony, and went directly to the issue of insanity. The majority opinion disposes of all these matters on the theory that it was “a presumption based upon a presumption.” That doctrine had nothing to do with this case as presented by bills of exception and the testimony. Dr. Rosser, who had served for years as superintendent of the insane asylum at Terrell, an expert -in these matters, testified as to the effect of cocaine, and *1031substantially that the continued use of cocaine brought about an enlargement or increased quantity of the medicine taken by the party addicted to its use. If appellant could prove (and the bill of exceptions shows he could) that deceased had been addicted to the use of this drug for several years or quite a long time, that would be a fact, not a presumption. If he could have proved, which he alleges he could, that by the continued use of the drug the percentage of the dose largely increased, this would be a fact, not a presumption. It was a fact un-controverted that this was the first drink of whisky appellant had ever taken; it was the first dose of cocaine he had ever taken; and out of these facts grew the difficulty. These were not presumptions. With these facts before the jury, the proposition to be determined by Dr. Rosser, as an expert, was that, the dose taken by the confirmed cocaine fiend being larger than one not addicted to it, the result and effect upon the novice would be much greater than it would if he had been addicted to it; therefore more likely to produce insanity in the novice. This would be permissible on the theory of insanity and the opinion of the expert, and where the doctrine of “presumption .upon presumption” comes under this state of facts I do not understand. Appellant was clearly entitled to this testimony, and, had it been before the jury, there is no question in the mind of the writer that the verdict would have been more favorable; but, whether it was or not, it was a cogent fact to be weighed by the jury favorable to the defendant on insanity. Again, it might have influenced the jury to give defendant two years instead of four years, which they gave him. I do not purpose to go into the reasons assigned in the exceptions why the exclusion of this testimony was error. Judge HARPER in his opinion, only quotes a portion of those. However, the exceptions were very numerous and present the matter from almost every imaginable standpoint. Appellant’s contention is correct. He should have had the benefit of this testimony, and not have the case affirmed on the mistaken theory that this testimony was basing “presumptions upon presumptions.” The issue was insanity, and the opinion of the expert was sought on a given state of facts, all of which were provable on the theory of insanity. It might be well to state here that testimony is often admissible when the issue is insanity that would not be admissible on other questions outside of and beyond insanity. This has been so thoroughly settled in Texas it ought not to be questioned. I might mention here one instance: The acts and conduct of the defendant under arrest that may be used in insanity when undertaken to be used against him on the theory of guilt are clearly non-admissible. Other instances might be cited, but this is sufficient. Burt’s Case, 38 Tex. Cr. R. 397, 40 S. W. 1000, 43 S. W. 344, 39 L. R. A. 305, 330; Tubb’s Case, 55 Tex. Cr. R. 621, 117 S. W. 858; Spivey’s Case, 45 Tex. Cr. R. 497, 77 S. W. 444; Miller’s Case, 71 S. W. 20; Cannon’s Case, 41 Tex. Cr. R. 486, 56 S. W. 351.
I therefore respectfully enter my dissent.